Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered July 20, 1999, convicting him of reckless endangerment in the first degree (two counts) and criminal mischief in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the photographic array in which he was identified by one of the seven victims was in any way suggestive. Indeed, since the witness was personally acquainted with the defendant, the photographic identification procedure was merely confirmatory (see, People v Prochilo, 41 NY2d 759, 761; People v Boyce, 89 AD2d 623, 624; People v Duncan, 75 AD2d 823; People v Wright, 71 AD2d 585). Bracken, P. J., Friedmann, Florio and Feuerstein, JJ., concur.